United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 18-5326                                                   September Term, 2021
                                                                        1:16-cv-00157-RMC
                                                       Filed On: November 1, 2021
UnitedHealthcare Insurance Company, et al.,

               Appellees

       v.

Xavier Becerra, in his official capacity as
Secretary of Health and Human Services, et al.,

               Appellants


       BEFORE:       Rogers, Pillard, and Walker, Circuit Judges

                                          ORDER

      Upon consideration of appellees’ petition for panel rehearing filed September 27,
2021, and the response thereto, it is

       ORDERED that the petition be denied. It is

       FURTHER ORDERED that the opinion issued August 13, 2021, be amended as
follows:

     (1) Slip Op., p. 7, lines 1-5: Delete: “We therefore reverse the district court’s grant of
summary judgment to UnitedHealth and its resulting vacatur of the Overpayment Rule and
remand for the district court to enter judgment in favor of CMS.” and

      Insert in lieu thereof: “We therefore reverse the judgment of the district court vacating
the Overpayment Rule and remand this case with orders to enter judgment in favor of
Appellants, except with respect to the Overpayment Rule’s definition of ‘identified.’”

         (2) Slip Op., p. 49, lines 5-7: Delete: “We accordingly reverse the judgment of the
district court and remand this case with orders to enter judgment in favor of Appellants.” and

       Insert in lieu thereof: “We accordingly reverse the judgment of the district court
vacating the Overpayment Rule and remand this case with orders to enter judgment in favor
of Appellants, except with respect to the Overpayment Rule’s definition of ‘identified.’”
                United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________

No. 18-5326                                                September Term, 2021



       The Clerk is directed to issue the amended opinion and to amend the judgment
issued August 13, 2021. The Clerk is further directed to issue the mandate forthwith.

                                      Per Curiam


                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Daniel J. Reidy
                                                        Deputy Clerk




                                        Page 2